Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-283
              Lower Tribunal Nos. 20-247 AP, 12-25255 CC
                          ________________


 Florida Wellness and Rehabilitation Center of Little Havana,
                 LLC a/a/o Oscar Yglesias,
                                  Appellant,

                                     vs.

        Imperial Fire and Casualty Insurance Company,
                                  Appellee.


       An Appeal from the County Court for Miami-Dade County, Elijah A.
Levitt, Judge.

     Moghani Law Group, LLC, and Danial R. Moghani, for appellant.

    McFarlane Dolan & Prince, and Michael K. Mittelmark and William J.
McFarlane, III (Coral Springs), for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.